Citation Nr: 0936041	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected sinusitis.

2.  Entitlement to an initial compensable evaluation for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1977 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Denver, Colorado Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the Veteran 
permanently moved to Delaware, and his claims file was 
transferred to the Wilmington, Delaware RO.  In January 2008, 
the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Sinusitis is manifest by nearly continuous non-
incapacitating episodes characterized by headaches, pain, and 
crusting.

3.  Hypertension is manifested by a history of diastolic 
pressure predominantly under 100 that requires continuous 
medication for control.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no 
higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6512 
(2008).

2.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2004 and January 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
Veteran voiced disagreement with the assigned ratings for 
sinusitis and hypertension in a notice of disagreement, no 
further duty to inform the Veteran of the requirements of 
VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in September 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).

Sinusitis


6512
Sinusitis, frontal, chronic:

General Rating Formula for Sinusitis (DC's 6510 
through 6514):



Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and 
tenderness of affected sinus, and purulent 
discharge or crusting after repeated 
surgeries
50


Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
30


One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
10


Detected by X-ray only
0

NOTE:  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by 
a physician.

38 C.F.R. § 4.97, Diagnostic Code 6212 (2008)

In this case, the Veteran was given a VA examination in 
August 2004 before he separated from active duty.  At this 
examination, it was noted that the Veteran underwent a 
septoplasty in February 1993, and since that time, he took 
antibiotics once or twice a year.  The report indicates that 
the Veteran experienced no incapacitation and continued to 
work.  Mild left-sided rhinitis was observed.  It was noted 
that a computed tomography scan completed in February 2004 
showed a right maxillary prominent mucosal retention cyst and 
no evidence of acute sinusitis.  The diagnosis given was 
chronic recurrent sinusitis with septoplasty.

In his April 2005 notice of disagreement, the Veteran stated 
that he experienced sinus attacks two to three times a week.  
He indicated that his condition had worsened over the 
previous two years.  He said that he stopped taking 
prescription medication because it did not alleviate his 
symptoms.  He said that at times he had to take extended 
breaks at his job because of his discomfort.

K.D. stated in August 2009 that she worked directly with the 
Veteran, and the Veteran complained of severe sinus pressure 
and headache.  She said that the Veteran did not seek the 
medical attention that he should have, considering the 
frequency and severity of his sinus attacks.  S.Z.-J. 
remarked in September 2008 that the Veteran almost always had 
a sinus infection of some severity.  C.K.P. said she had 
witnessed the extreme discomfort the Veteran endured when he 
had sinus attacks.  She observed the Veteran pinching the 
bridge of his nose and the side of his temples in an attempt 
to relieve the pressure.

The Veteran stated in September 2008 that he had discontinued 
taking prescribed medication for his sinusitis as the 
medication did not relieve his discomfort.  He said that 
doctors told him that surgery probably would not help, as he 
previously had surgery that did not correct the problem.  He 
said that his condition caused him to move to Colorado, as 
his attacks were less frequent in Colorado than they were in 
Delaware.  He was grateful to have a supervisor and coworkers 
who understand the breaks he needed to take when sinus 
episodes occurred.

On VA examination in March 2009, the Veteran complained of 
crushing headaches, particularly over his sinuses.  He said 
he had minor crusting but no recent purulent discharge.  He 
reported not receiving antibiotic medication within the last 
year.  He stated that he had surgery on his sinuses in 1993.  
He added that he experienced occasional episodes of vertigo 
and did not have incapacitating episodes with bed rest and 
treatment by a physician.  When he had crushing headaches at 
work, he would take 30-45 minute breaks.  He said that these 
headaches occurred once or twice a day.  He said that he did 
not see a physician more often because nothing that doctors 
had previously prescribed for him worked to relieve his 
sinuses.  He said that he was rid of sinus headaches one or 
two days a week.  The examiner observed that the Veteran did 
not sneeze during the one-hour examination.  Examination of 
both nares revealed that they were markedly erythematous.  
Considerable crusting bilaterally was noted, and the nasal 
passages were obstructed approximately 90 percent.  An X-ray 
revealed no mucoperiosteal thickening or air fluid levels of 
the sinuses and no evidence for sinusitis.  The examiner gave 
a diagnosis of chronic sinusitis, status post surgery 
February 16, 1993.  It was noted that the Veteran reported 
headaches, crushing pain, and crusting five to six days out 
of seven, but he did not seek medical attention.  The 
examiner said that these symptoms were more or less 
continuous with very few breaks throughout the year.

Based on the evidence of record, the Board finds that the 
criteria for an initial 30 percent evaluation, but no higher, 
is warranted for the Veteran's sinusitis.  This conclusion is 
based primarily on the March 2009 VA examination report as 
well as the various lay statements submitted by the Veteran.  
The lay statements corroborate the Veteran's reported 
symptoms, and the March 2009 VA examiner reported that the 
Veteran experienced more or less continuous non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and crusting.  Thus, the criteria for a 
30 percent evaluation for sinusitis have been met.

The Board observes that the Veteran has only had a single 
surgery on his sinuses.  The medical evidence of record is 
negative for a diagnosis of chronic osteomyelitis.  Although 
the Veteran does appear to have near constant sinusitis 
characterized by headaches and pain, he has not had repeated 
surgeries.  As there is no evidence of chronic osteomyelitis 
or repeated surgeries, the criteria for an evaluation in 
excess of 30 percent for sinusitis have not been met.  See 38 
C.F.R. § 4.97, Diagnostic Code 6512.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's sinusitis that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The medical evidence shows that the Veteran's sinusitis does 
not result in total occupational and social impairment.  The 
Board has considered the Veteran's reports that he takes 
extended breaks at work due to his sinus headaches.  However, 
the Veteran remains employed, and it does not appear that the 
Veteran has missed an excessive amount of work due to his 
sinusitis.  Pain and some degree of interference with 
employment is accounted for in the regular schedular ratings.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)



Hypertension


7101
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension)

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 
or more who requires continuous medication for 
control
10

NOTE 1: Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 
two or more times on at least three different 
days. For purposes of this section, the term 
hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. 
or greater with a diastolic blood pressure of 
less than 90mm.


NOTE 2: Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part of 
the condition causing it rather than by a 
separate evaluation.


NOTE 3: Evaluate hypertension separately from 
hypertensive heart disease and other types of 
heart disease.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2008)

The Veteran was given a VA examination in August 2004 before 
he separated from active duty.  At this examination, it was 
noted that he had been diagnosed with hypertension in 
April 2004 and had been taking medication.  His blood 
pressure readings were observed to be 130/80, 132/82, and 
134/80.  The listed diagnosis was hypertension, stable on 
medications.
In his April 2005 notice of disagreement, the Veteran 
reported that he doctor told him that his blood pressure was 
high.  He remarked that he could hardly exercise because of 
the light-headedness he experienced.

A VA treatment record from March 2005 lists a blood pressure 
reading of 135/69.  In October 2005, the reading was 132/70.  
A physical examination report from March 2006 indicates that 
the Veteran's blood pressure was 153/102 and 140/90.  A 
follow-up record from February 2007 reveals a pressure 
reading of 144/94 in the left arm, 153/96 in the right arm, 
and 140/92 manual.  Another physical examination report dated 
April 2008 lists a blood pressure reading of 135/92.  In 
April 2008, an examiner recorded readings of 130/92 and 
148/92.  A reading of 157/90 was listed in a follow-up note 
dated July 2008.

The Veteran stated in September 2008 that he had been told by 
his doctor that his blood pressure was elevated.  He related 
that his medication was going to be increased.

On VA examination in March 2009, the examiner noted that the 
Veteran had been on continuous prescriptions for 
hypertension.  It was noted that the Veteran's hypertension 
did not impact his regular activities of daily living or 
usual occupation at that time.  Blood pressure readings were 
noted to be 138/80, 138/82, and 140/89.  The examiner gave a 
diagnosis of hypertensive vascular disease.

Based on the evidence of record, the Board finds that the 
Veteran's hypertension has been manifest by diastolic 
pressure readings primarily between 90 and 100.  As noted 
above, a compensable evaluation for hypertension requires 
diastolic pressure readings to be primarily 100 or greater.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).  According to 
the evidence of record, the Veteran has only had one single 
blood pressure reading which had a diastolic pressure greater 
than 100.  One single reading does not comprise the 
consistent trend required for a compensable rating by the 
rating schedule.  The majority of consistent readings 
throughout the claims file are of diastolic readings from 
below 100.  Therefore, a compensable rating for hypertension 
is not warranted.

The Board finds that the service-connected hypertension is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
disorder has not necessitated frequent periods of 
hospitalization.  Additionally, the March 2009 VA examiner 
noted that the hypertension has not impacted his employment 
at that time.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to an initial evaluation of 30 percent, but no 
higher, service-connected sinusitis is allowed, subject to 
the regulations governing the payment of monetary awards.

Entitlement to an initial compensable evaluation for service-
connected hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


